Exhibit 99.1 NEWS RELEASE For Immediate Release July 23, 2013 For Further Information Contact: Charles R. Hageboeck, Chief Executive Officer and President (304) 769-1102 City Holding Company Announces Earnings Increase by 75% Charleston, West Virginia – City Holding Company, “the Company” (NASDAQ:CHCO), a $3.4 billion bank holding company headquartered in Charleston, today announced second quarter net income per diluted share of $0.82 and net income of $13.0 million. This represents an increase in earnings per share of 64.2% and an increase in net income of 75.5%.For the second quarter of 2013, the Company achieved a return on assets of 1.53%, a return on tangible equity of 17.6%, a net interest margin of 4.35%, and an efficiency ratio of 52.0%. Earnings increased in the second quarter of 2013 primarily due to an increase in accretion of net interest income associated with the acquisitions of Virginia Savings Bank in the second quarter of 2012 and the acquisition of Community Financial Corporation (”Community Bank”) in the first quarter of 2013.Earnings in the second quarter of 2012 also included one-time merger-related expenses of $4.0 million compared to negligible merger-related expenses in the second quarter of 2013.Net interest income increased $1.7 million from the first quarter of 2013 due to improved accretion earnings, in part due to better loan performance than expected.As a result of this additional income, the Company’s net interest margin improved from 4.18% for the first quarter of 2013 to 4.35% for the second quarter of 2013. City’s CEO Charles Hageboeck stated that “The strength and stability of City’s net interest margin over the last twelve months has been impressive. The net interest margin in the second quarter of 2012 was 3.91%. Adjusting for the positive benefits of accretion into net interest income related to City’s acquisitions of Virginia Savings Bank and Community Bank over the last year, our net interest margin would have been 3.86% in the second quarter of 2013.During this time frame, City’s investment portfolio experienced the redemption of over $50 million of high-yielding trust preferred securities. Despite the loss of these high-yielding securities, and excluding the accretion benefit of our acquisitions, the net interest margin has been remarkably steady.” “City has been very pleased with the results of our acquisitions of Virginia Savings Bank, headquartered in Front Royal, Virginia and Community Bank, headquartered in Staunton, Virginia. Both of these new markets for City are experiencing higher growth levels than many of City’s core banking markets.The staff in both of these markets has worked very hard to serve their customers while integrating their operations into City. We are very pleased with customer retention and account acquisition results to date. We are also pleased with the results of efforts to improve the asset quality at both institutions, with results to-date ahead of expectations both with respect to the amount of time it will take to resolve the problems and the ultimate values that will be received.Such positive results include our ability to-date to workout the problem loans that each of these institutions had.As a result of our efforts, our capital levels are increasing more rapidly than originally anticipated. City’s tangible capital ratio was 9.4% at December 31, 2012 just prior to the acquisition of Community Bank in January 2013.At June 30, 2013, despite the $43 million credit mark on Community Bank’s loan portfolio that was recorded, City’s tangible equity ratio has already recovered to 8.9%” Hageboeck concluded. Net Interest Income The Company’s tax equivalent net interest income increased $1.7 million, or 5.8%, from $29.7 million during the first quarter of 2013 to $31.5 million during the second quarter of 2013.This increase is due to an increase in the accretion related to the acquisitions of Virginia Savings and Community Bank.The Company’s reported net interest margin increased from 4.18% for the first quarter of 2013 to 4.35% for the second quarter of 2013.Excluding the favorable impact of the accretion from the fair value adjustments ($3.5 million for the quarter ended June 30, 2013 and $2.2 million for the quarter ended March 31, 2013), the net interest margin would have been 3.86% for the quarter ended June 30, 2013 and 3.87% for the quarter ended March 31, 2013. Credit Quality The Company’s ratio of nonperforming assets to total loans and other real estate owned declined slightly from 1.13% at March 31, 2013 to 1.09% at June 30, 2013.Excluded from this ratio are purchased credit-impaired loans in which the Company estimated cash flows and estimated a credit mark.These loans are considered performing loans provided that the loan is performing in accordance with the estimated expectations.Such loans would be considered nonperforming loans if the loan’s performance deteriorates below the initial expectations.Total past due loans decreased from $31.1 million, or 1.25% of total loans outstanding, at March 31, 2013 to $30.4 million, or 1.20% of total loans outstanding, at June 30, 2013.The Company continues to make progress with past due acquired loans that represent approximately two-thirds of the total past dues loans.In accordance with regulatory guidance issued in the third quarter of 2012, the Company considers loans in which the borrower has filed Chapter 7 bankruptcy with the debt being discharged by the bankruptcy court and the loan has not been reaffirmed by the borrower to be troubled debt restructured loans (“TDR’s”).Since the time of this change, TDR’s have increased from $21.5 million at September 30, 2012 to $26.3 million at June 30, 2013, with less than 10% of these loans being nonaccrual loans.This increase is primarily due to additional Chapter 7 related loans. 2 As a result of the Company’s quarterly analysis of the adequacy of the Allowance for Loan Losses (“ALLL”), the Company recorded a provision for loan losses of $2.0 million in the second quarter of 2013, compared to $1.7 for the comparable period in 2012 and $1.7 million for the first quarter of 2013.The provision for loan losses recorded in the second quarter of 2013 reflects difficulties of certain commercial borrowers of the Company during the quarter, the downgrade of their related credits and management’s assessment of the impact of these difficulties on the ultimate collectability of the loans.Changes in the amount of the provision and related allowance are based on the Company’s detailed systematic methodology and are directionally consistent with changes in the composition and quality of the Company’s loan portfolio. The Company believes its methodology for determining the adequacy of its ALLL adequately provides for probable losses inherent in the loan portfolio and produces a provision and allowance for loan losses that is directionally consistent with changes in asset quality and loss experience. Non-interest Income Excluding investment security transactions, non-interest income increased $1.0 million to $14.2 million in the second quarter of 2013 as compared to $13.2 million in the second quarter of 2012.Service charges increased $0.4 million, or 6.2%, to $6.9 million while bankcard revenues increased $0.3 million, or 9.5%, to $3.5 million.These increases were primarily due to the acquisitions of Virginia Savings and Community Bank.In addition, other income increased $0.2 million or 38.9%, to $0.8 million. Non-interest Expenses During the second quarter of 2012, the Company completed its acquisition of Virginia Savings and recognized $4.0 million of acquisition and integration expenses.Excluding these expenses, non-interest expenses increased $3.2 million, from $20.8 million in the second quarter of 2012 to $24.0 million in the second quarter of 2013.This increase was primarily related to higher salaries and employee benefits ($2.0 million) due to the acquisitions of Virginia Savings and Community Bank ($1.7 million) and higher health insurance ($0.3 million).In addition, other expenses increased $0.5 million, occupancy and equipment expense increased $0.5 million and depreciation increased $0.3 million.These increases were primarily attributable to the acquisitions of Virginia Savings and Community Bank.Overall expense increases associated with the acquisitions of Virginia Savings and Community Bank have been in line with the Company’s expectations.These expenses were partially offset by a decrease in repossessed asset losses as a result of losses recognized in the second quarter of 2012. Balance Sheet Trends Loans have increased $30.4 million (1.2%) from March 31, 2013 to $2.53 billion at June 30, 2013.Commercial real estate loans increased $21.9 million (2.2%) and residential real estate loans increased $20.7 million (1.8%).These increases were partially offset by decreases in commercial and industrial (“C&I”) loans ($11.4 million, or 7.6%) and consumer loans ($1.0 million, or 1.9%).The decline in C&I loans is a continuation of a strategy engaged by the Company to allow certain acquired loans (although performing in accordance with their respective terms) that were judged by the Company to be of higher risk thanloans originated in accordance with the Company’s credit standards, to exit the portfolio. 3 Total average depository balances increased $57.8 million, or 2.1%, from the quarter ended March 31, 2013 to the quarter ended June 30, 2013.Noninterest-bearing deposits increased $20.1 million, savings deposits increased $19.6 million, time deposits increased $9.4 million, and interest-bearing deposits increased $8.0 million. Income Tax Expense The Company’s effective income tax rate for the second quarter of 2013 was 33.6% compared to 34.3% for the year ended December 31, 2012, and 33.8% for the quarter ended June 30, 2012.The effective rate is based upon the Company’s expected tax rate for the year ending December 31, 2013. Capitalization and Liquidity One of the Company’s strengths is that it is highly profitable while maintaining strong liquidity and capital.With respect to liquidity, the Company’s loan to deposit ratio was 89.1% and the loan to asset ratio was 74.8% at June 30, 2013.The Company maintained investment securities totaling 10.2% of assets as of this date.Further, the Company’s deposit mix is weighted heavily toward checking and saving accounts that fund 51.1% of assets at June 30, 2013.Time deposits fund 32.8% of assets at June 30, 2013, but very few of these deposits are in accounts that have balances of more than $250,000, reflecting the core retail orientation of the Company. The Company continues to be strongly capitalized. The Company’s tangible equity ratio was 8.9% at June 30, 2013 compared to 9.4% at December 31, 2012.At June 30, 2013, City National Bank’s Leverage Ratio is 8.82%, its Tier I Capital ratio is 11.92%, and its Total Risk-Based Capital ratio is 12.75%.These regulatory capital ratios are significantly above levels required to be considered “well capitalized,” which is the highest possible regulatory designation. On June 26, 2013, the Board approved a quarterly cash dividend of $0.37 cents per share payable July 31, 2013, to shareholders of record as of July 15, 2013. City Holding Company is the parent company of City National Bank of West Virginia.City National operates 83 branches across West Virginia, Virginia, Kentucky and Ohio. 4 Forward-Looking Information This news release contains certain forward-looking statements that are included pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Such information involves risks and uncertainties that could result in the Company's actual results differing from those projected in the forward-looking statements. Important factors that could cause actual results to differ materially from those discussed in such forward-looking statements include, but are not limited to, (1) the Company may incur additional loan loss provision due to negative credit quality trends in the future that may lead to a deterioration of asset quality; (2) the Company may incur increased charge-offs in the future; (3) the Company could have adverse legal actions of a material nature; (4) the Company may face competitive loss of customers; (5) the Company may be unable to manage its expense levels; (6) the Company may have difficulty retaining key employees; (7) changes in the interest rate environment may have results on the Company’s operations materially different from those anticipated by the Company’s market risk management functions; (8) changes in general economic conditions and increased competition could adversely affect the Company’s operating results; (9) changes in other regulations and government policies affecting bank holding companies and their subsidiaries, including changes in monetary policies, could negatively impact the Company’s operating results; (10) the Company may experience difficulties growing loan and deposit balances; (11) the current economic environment poses significant challenges for us and could adversely affect ourfinancial condition and results of operations; (12) continued deterioration in the financial condition of the U.S. banking system may impact the valuations of investments the Company has made in the securities of other financial institutions resulting in either actual losses or other than temporary impairments on such investments; (13)the effects of the Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”) recently adopted by the United States Congress and (14) the integration of the operations of City Holding and Community Financial may be more difficult than anticipated. Forward-looking statements made herein reflect management’s expectations as of the date such statements are made. Forward-looking statements made herein reflect management's expectations as of the date such statements are made. Such information is provided to assist stockholders and potential investors in understanding current and anticipated financial operations of the Company and is included pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. The Company undertakes no obligation to update any forward-looking statement to reflect events or circumstances that arise after the date such statements are made.Further, the Company is required to evaluate subsequent events through the filing of its June 30, 2013 Form 10-Q.The Company will continue to evaluate the impact of any subsequent events on the preliminary June 30, 2013 results and will adjust the amounts if necessary. 5 CITY HOLDING COMPANY AND SUBSIDIARIES Financial Highlights (Unaudited) Three Months Ended June 30, Percent Change Earnings ($000s, except per share data): Net Interest Income (FTE) $ $ % Net Income available to common shareholders % Earnings per Basic Share % Earnings per Diluted Share % Key Ratios (percent): Return on Average Assets % % % Return on Average Tangible Equity % % % Net Interest Margin % % % Efficiency Ratio % % )% Average Shareholders' Equity to Average Assets % % )% Consolidated Risk Based Capital Ratios (a): Tier I % % )% Total % % )% Tangible Equity to Tangible Assets % % )% Common Stock Data: Cash Dividends Declared per Share $ $ % Book Value per Share % Tangible Book Value per Share % Market Value per Share: High % Low % End of Period % Price/Earnings Ratio (b) )% Six Months Ended June 30, Percent Change Earnings ($000s, except per share data): Net Interest Income (FTE) $ $ % Net Income available to common shareholders % Earnings per Basic Share % Earnings per Diluted Share % Key Ratios (percent): Return on Average Assets % % )% Return on Average Tangible Equity % % % Net Interest Margin % % % Efficiency Ratio % % )% Average Shareholders' Equity to Average Assets % % )% Common Stock Data: Cash Dividends Declared per Share $ $ % Market Value per Share: High % Low % Price/Earnings Ratio (b) % (a) June 30, 2013 risk-based capital ratios are estimated (b) June 30, 2013 price/earnings ratio computed based on annualized second quarter 2013 earnings CITY HOLDING COMPANY AND SUBSIDIARIES Financial Highlights (Unaudited) Book Value and Market Price Range per Share Market Price Book Value per Share Range per Share March 31 June 30 September 30 December 31 Low High $ Earnings per Basic Share Quarter Ended March 31 June 30 September 30 December 31 Year-to-Date $ Earnings per Diluted Share Quarter Ended March 31 June 30 September 30 December 31 Year-to-Date $ CITY HOLDING COMPANY AND SUBSIDIARIES Consolidated Statements of Income (Unaudited) ($ in 000s, except per share data) Three Months Ended June 30, Interest Income Interest and fees on loans $ $ Interest on investment securities: Taxable Tax-exempt Interest on federal funds sold 9 12 Total Interest Income Interest Expense Interest on deposits Interest on short-term borrowings 79 77 Interest on long-term debt Total Interest Expense Net Interest Income Provision for loan losses Net Interest Income After Provision for Loan Losses Non-Interest Income Total investment securities impairment losses - ) Noncredit impairment losses recognized in other comprehensive income - Net investment securities impairment losses - ) Gains on sale of investment securities 9 Net investment securities gains 9 Service charges Bankcard revenue Insurance commissions Trust and investment management fee income Bank owned life insurance Other income Total Non-Interest Income Non-Interest Expense Salaries and employee benefits Occupancy and equipment Depreciation FDIC insurance expense Advertising Bankcard expenses Postage, delivery, and statement mailings Office supplies Legal and professional fees Telecommunications Repossessed asset (gains)/losses, net of expenses ) Merger related expenses 65 Other expenses Total Non-Interest Expense Income Before Income Taxes Income tax expense Net Income Available to Common Shareholders $ $ Distributed earnings allocated to common shareholders $ $ Undistributed earnings allocated to common shareholders Net earnings allocated to common shareholders $ $ Average common shares outstanding Effect of dilutive securities: Employee stock options 79 Shares for diluted earnings per share Basic earnings per common share $ $ Diluted earnings per common share $ $ Dividends declared per common share $ $ Comprehensive Income $ $ CITY HOLDING COMPANY AND SUBSIDIARIES Consolidated Statements of Income (Unaudited) ($ in 000s, except per share data) Six months ended June 30, Interest Income Interest and fees on loans $ $ Interest on investment securities: Taxable Tax-exempt Interest on federal funds sold 22 23 Total Interest Income Interest Expense Interest on deposits Interest on short-term borrowings Interest on long-term debt Total Interest Expense Net Interest Income Provision for loan losses Net Interest Income After Provision for Loan Losses Non-Interest Income Total investment securities impairment losses - ) Noncredit impairment losses recognized in other comprehensive income - Net investment securities impairment losses - ) Gains on sale of investment securities 93 Net investment securities gains 93 Service charges Bankcard revenue Insurance commissions Trust and investment management fee income Bank owned life insurance Other income Total Non-Interest Income Non-Interest Expense Salaries and employee benefits Occupancy and equipment Depreciation FDIC insurance expense Advertising Bankcard expenses Postage, delivery, and statement mailings Office supplies Legal and professional fees Telecommunications Repossessed asset losses, net of expenses ) Merger related expenses Other expenses Total Non-Interest Expense Income Before Income Taxes Income tax expense Net Income Available to Common Shareholders $ $ Distributed earnings allocated to common shareholders $ $ Undistributed earnings allocated to common shareholders Net earnings allocated to common shareholders $ $ Average common shares outstanding Effect of dilutive securities: Employee stock options 84 Shares for diluted earnings per share Basic earnings per common share $ $ Diluted earnings per common share $ $ Dividends declared per common share $ $ Comprehensive Income $ $ CITY HOLDING COMPANY AND SUBSIDIARIES Consolidated Statements of Changes in Stockholders' Equity (Unaudited) ($ in 000s) Three Months Ended June 30, 2013 June 30, 2012 Balance at April 1 $ $ Net income Other comprehensive income: Change in unrealized loss on securities available-for-sale ) ) Cash dividends declared ($0.37/share) and ($0.35/share), respectively ) ) Issuance of stock award shares, net Acquisition of Community Financial Corporation ) - Acquisition of Virginia Savings Bancorp - Exercise of 20,435 stock options - - Purchase of 149,535 common shares of treasury - ) Balance at June 30 $ $ Six Months Ended June 30, 2013 June 30, 2012 Balance at January 1 $ $ Net income Other comprehensive income: Change in unrealized gain (loss) on securities available-for-sale ) Cash dividends declared ($0.74/share) and ($0.70/share), respectively ) ) Issuance of stock award shares, net Acquisition of Community Financial Corporation - Acquisition of Virgina Savings Bancorp - Exercise of 62,685 stock options - Exercise of 16,899 stock options - Purchase of 237,535 common shares of treasury - ) Balance at June 30 $ $ CITY HOLDING COMPANY AND SUBSIDIARIES Condensed Consolidated Quarterly Statements of Income (Unaudited) ($ in 000s, except per share data) Quarter Ended June 30 March 31 December 31 September 30 June 30 Interest income $ Taxable equivalent adjustment Interest income (FTE) Interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Noninterest expense Income before income taxes Income tax expense Taxable equivalent adjustment Net income available to common shareholders $ Distributed earnings allocated to common shareholders $ Undistributed earnings allocated to common shareholders Net earnings allocated to common shareholders $ Average common shares outstanding Effect of dilutive securities: Employee stock options 82 83 79 Shares for diluted earnings per share Basic earnings per common share $ Diluted earnings per common share Cash dividends declared per share Net Interest Margin % Interest Income from Accretion Related to Fair Value Adjustments Recorded as a Result of Acquisition $ $
